 1

 2

 3

 4

 5

 6
                         UNITED STATES DISTRICT COURT
 7
                                 EASTERN DISTRICT OF CALIFORNIA
 8

 9   TIMOTHY SEAN VINCENT,                              Case No. 1:17-cv-01578-SAB

10                  Plaintiff,                          ORDER REQUIRING PARTIES TO FILE
                                                        SUPPLEMENTAL BRIEFING
11           v.

12   COMMISSIONER OF SOCIAL SECURITY,

13                  Defendant.

14

15          Plaintiff Timothy Sean Vincent (“Plaintiff”) seeks judicial review of a final decision of

16 the Commissioner of Social Security (“Commissioner” or “Defendant”) denying his application

17 for disability benefits pursuant to the Social Security Act. On September 13, 2018, Plaintiff filed

18 an opening brief alleging, as relevant here, that the Administrative Law Judge failed to provide

19 clear and convincing reasons to reject the opinion of his treating physician. (ECF No. 16.)
20 Defendant filed an opposition on October 25, 2018, countering that Plaintiff has misstated the

21 law and since the treating physician’s opinion was contradicted by the opinions of the agency

22 physicians, the ALJ was only required to provide specific and legitimate reasons to reject the

23 treating physician’s opinion. (ECF No. 19.) On November 9, 2018, Plaintiff filed a reply citing

24 Gallant v. Heckler, 753 F.2d 1450, 1454 (9th Cir. 1984) and Winans v. Bowen, 853 F.2d 643

25 (9th Cir. 1987), in arguing that the clear and convincing standard would apply.

26          Where a treating physician’s opinion is not contradicted by another physician, the ALJ

27 can only reject the opinion by providing clear and convincing reasons. Lester v. Chater, 81 F.3d

28 821, 830 (9th Cir. 1995). However, “[i]f a treating or examining doctor’s opinion is contradicted


                                                    1
 1 by another doctor’s opinion, an ALJ may only reject it by providing specific and legitimate

 2 reasons that are supported by substantial evidence.” Garrison v. Colvin, 759 F.3d 995, 1012 (9th

 3 Cir. 2014) (citing 20 C.F.R. § 404.1527(d)(3)). The Court has recently noted that it is seeing an

 4 increasing number of cases in which the agency has not obtained the opinion of a consultative

 5 examiner. In such situations, there will generally be only a treating physician’s opinion and the

 6 contrary opinion of the agency physicians.              The Court has considered such opinions

 7 contradictory and applied the specific and legitimate reasons standard. Based upon review of the

 8 cases cited by Plaintiff, the Court shall require the parties to fully brief the issue of the standard

 9 to apply in this situation.

10          Accordingly, IT IS HEREBY ORDERED that:

11          1.      The parties shall each file a supplemental brief addressing whether the “clear and

12                  convincing” or “specific and legitimate” reason standard would apply where the

13                  treating physician’s opinion is only contradicted by the opinions of the agency or

14                  nonexamining physicians on or before November 28, 2018; and

15          2.      The parties shall file a response to supplemental briefing on or before December

16                  12, 2018.

17
     IT IS SO ORDERED.
18

19 Dated:        November 14, 2018
                                                          UNITED STATES MAGISTRATE JUDGE
20

21

22

23

24

25

26
27

28


                                                      2
